Name: Commission Regulation (EC) No 2509/2001 of 20 December 2001 establishing the quantity of certain pigmeat products available for the second quarter of 2002 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: Europe;  international trade;  European construction;  animal product
 Date Published: nan

 Avis juridique important|32001R2509Commission Regulation (EC) No 2509/2001 of 20 December 2001 establishing the quantity of certain pigmeat products available for the second quarter of 2002 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 339 , 21/12/2001 P. 0014 - 0014Commission Regulation (EC) No 2509/2001of 20 December 2001establishing the quantity of certain pigmeat products available for the second quarter of 2002 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 4(4) thereof,Whereas:In order to ensure distribution of the quantities available, the quantities carried forward from the period 1 January to 31 March 2002 should be added to the quantities available for the period 1 April to 30 June 2002,HAS ADOPTED THIS REGULATION:Article 1The quantity available for the period 1 April to 30 June 2002 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 233, 30.9.1995, p. 45.(2) OJ L 140, 24.5.2001, p. 13.ANNEX>TABLE>